999 F.2d 1424
Phillip Wayne HARRIS, Plaintiff-Appellee,v.David EVANS, Commissioner, Lanson Newsome, DeputyCommissioner, A.G. Thomas, Warden, Defendants-Appellants.
No. 89-8589.
United States Court of Appeals,Eleventh Circuit.
Aug. 23, 1993.

Terry L. Long, Office of State Atty. Gen., William B. Hill, Daryl A. Robinson, Atlanta, GA, for defendants-appellants.
James G. Middlebrooks, Smith, Helms, Mullis & Moore, Charlotte, NC, for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Georgia.  (No. CV 688-139), Dudley H. Bowen, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion January 10, 1991, 11th Cir., 1991, 920 F.2d 864).
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Thomas A. Clark has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)